Citation Nr: 1418711	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-32 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for hereditary sensory motor polyneuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 30 percent for hereditary sensory motor polyneuropathy of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to October 1984.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the Veteran indicated on his September 2009 substantive appeal (VA Form 9) that he desired to have a hearing before a Veterans Law Judge with regard to his claims currently on appeal.  However, as will be discussed below, he has withdrawn this appeal.  The Board therefore finds that his hearing request is also withdrawn.  See 38 C.F.R. § 20.704(e) (2013). 

The Board additionally notes that at the time the Veteran withdrew this appeal, he represented by The American Legion.  However, on March 27, 2014, the Veteran appointed Paralyzed Veterans of America, Inc. as his new representative.  An updated VA Form 21-22 reflecting this change in representation has been associated with his Veterans Benefits Management System (VBMS) claims folder.  In any event, as the Veteran withdrew his appeal prior to appointing Paralyzed Veterans of America, Inc., the Board finds that The American Legion was his representative at the time of the withdrawal.  Therefore, The American Legion has been documented above as the Veteran's representative in this appeal.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the VBMS.

The Veteran's VBMS folder reflects that the Veteran raised a claim of entitlement to a higher level of special monthly compensation based on the need for regular aid and attendance in February 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

On March 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through The American Legion, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through The American Legion, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.










ORDER

The appeal is dismissed.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


